        Case 3:18-cv-00223-BAJ-RLB           Document 32-1        07/24/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA
____________________________________
 WILFRED GUY,                          )
                                       ) CIVIL ACTION
              Plaintiff,               )
      v.                               ) No. 18-223-BAJ-RLB
                                       )
 JAMES LEBLANC, et al.,                )
                                       )
             Defendants.               )


       Memorandum in Support of Motion for Leave to File First Amended Complaint

                                   I.      INTRODUCTION

   Plaintiff proposes to amend his complaint to do two things:

   •    Add factual allegations so that the operative complaint matches the information learned
        in discovery.

   •    Limit Plaintiff’s claimed damages to no more than $20.

        The proposed amended complaint does not add any new causes of action, and no

additional discovery will be needed. The proposed amended complaint will conserve judicial

resources, because the damages cap will obviate the need for this Court to empanel a jury. See

U.S. Const. Amend. VII. (right to jury trial limited to “[s]uits at common law, where the value in

controversy shall exceed twenty dollars....”) And because trial is five months away, Defendants

will not be prejudiced by an amendment at this time.

        While the deadline for amended pleadings under the current Scheduling Order (Rec. Doc.

10) has elapsed, Plaintiff has filed a Motion to Modify Scheduling Order concurrently herewith.

Pending this Honorable Court’s granting Plaintiff’s Motion to Modify Scheduling Order, the

liberal standard for amendments set forth in F.R.C.P. 15(a)(2) and interpreting jurisprudence

would apply. See S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533,

536 (5th Cir. 2003). For these reasons, Plaintiff respectfully requests to amend his complaint.



                                                 1
        Case 3:18-cv-00223-BAJ-RLB             Document 32-1       07/24/19 Page 2 of 5



                                  II.      LEGAL STANDARD

       Where, as here, a party seeks leave to amend more than 21 days after serving its pleading,

service of a responsive pleading, or service of a motion under Rules 12(b), (e), or (f), it may do

so “only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(1),

(2). “The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(2). Rule

15(a) “requires the trial court to grant leave to amend freely, and the language of this rule evinces

a bias in favor of granting leave to amend.” Lyn–Lea Travel Corp. v. Am. Airlines, 283 F.3d 282,

286 (5th Cir. 2002) (citation and internal quotation marks omitted).

       “[A]bsent a ‘substantial reason’ such as undue delay, bad faith, dilatory motive, repeated

failures to cure deficiencies, or undue prejudice to the opposing party, ‘the discretion of the

district court is not broad enough to permit denial.’” Mayeaux v. Louisiana Health Serv. &

Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004) (quoting Dussouy v. Gulf Coast Inv. Corp., 660

F.2d 594, 598 (5th Cir. 1981)).

                                        III.   DISCUSSION

A.     The motion should be granted because the new factual allegations address a newly-
       discovered policy that facially violates the ADA.

       The proposed Amended Complaint fleshes out the factual allegations in the first

complaint, and adds one substantively new issue – an Angola pay policy that facially

discriminates against inmates with disabilities.

       As described in Plaintiff’s motion for summary judgment, inmates at Angola must work,

and they receive pay for that work at rates ranging from 2 cents per hour to $1.00 or more per

hour. R. Doc. 21-1 at 12. But for one category of inmates, pay is capped at 4 cents per hour. That

category is: “All offenders classified in Limited Duty status (as defined in Health Care Policy

HC-15) and who are eligible to earn incentive wages shall earn at a rate of no more than $0.04



                                                   2
        Case 3:18-cv-00223-BAJ-RLB             Document 32-1        07/24/19 Page 3 of 5



per hour.” R. Doc. 21-6. at 3. “Limited Duty” is defined in Health Care Policy HC-15 as for

those inmates who are “unable to perform full-time work or educational assignments due to

health-related reasons.” R. Doc. 21-5 at 4.

       This policy facially violates the Americans With Disabilities Act. That is because an

inmate who is “unable to perform full-time work or educational assignments due to health-

related reasons” is by definition a person with a disability under the ADA/RA. See 42 U.S.C. §

12102(1)(A). The DOC has thus explicitly identified a class of persons with disabilities – those

with Limited Duty status – and decided that they cannot be paid as much as other inmates.

       Neither Plaintiff nor his counsel knew about this policy at the time of the filing of the

first complaint. Ex. A at ¶ 3. It was discovered in the course of briefing Plaintiff’s Motion for

Partial Summary Judgment, in June 2019. Ex. A at ¶ 4. But the issue has already been briefed

and put before this Court (R. Doc. 21-1), and so no additional discovery is needed. For those

reasons, this Motion should be granted.

B.     The motion should be granted because it will conserve judicial resources by
       avoiding the need to empanel a jury.

      The Seventh Amendment to the United States Constitution creates a right to jury trial in

“[s]uits at common law, where the value in controversy shall exceed twenty dollars....” U.S.

Const. Amend. VII. That right extends only to claims in which legal rights and remedies are at

stake and does not extend to equitable rights and remedies. Curtis v. Loether, 415 U.S. 189, 193

(1974). If a suit asks does not ask for damages in excess of $20, the matter is not even triable by

a jury. It is therefore reversible error for a judge to submit such a case to a jury. See Harkless v.

Sweeny Independent School District, 427 F.2d 319, 324 (5th Cir., 1970) (a § 1983 non-damages

claim is “not for jury consideration” and should be “determined by the court. The grant of jury

trial was error.”); Torch, Inc. v. LeBlanc, 947 F.2d 193 (5th Cir., 1991) (no right to a jury in



                                                   3
        Case 3:18-cv-00223-BAJ-RLB             Document 32-1        07/24/19 Page 4 of 5



declaratory relief case involving seaman injury).

      Accordingly, Plaintiff’s proposal to limit his requested damages to $20 means that there

should not be a jury trial. That will shorten the trial, and conserve the parties’ resources. For that

reason, the Motion should be granted.

C.     The motion should be granted because there has been no undue delay or other
       reason to deny leave to amend.

       Generally, leave to amend should be granted unless there is undue delay, bad faith,

dilatory motive, repeated failures to cure deficiencies, undue prejudice, etc. Mayeaux, supra,

376 F.3d 420, 425. See also Rachman Bag Co. v Liberty Mut. Ins. Co., 46 F.3d 230, 235 (2d Cir.

1995) (allowing amendment of complaint four years into lawsuit even though the “principal

issue in the case changed several times”).

       Here, there is no undue delay: the new factual issue was recently discovered. Ex. A at ¶¶

3-4. Nor is there bad faith, dilatory motive, repeated failures to cure deficiencies, or undue

prejudice.

       And there will be no prejudice to Defendants, considering that no additional discovery

will be required, and trial is still five months away. Accordingly, the Motion should be granted.

                                             IV. CONCLUSION

       For the reasons described herein, Plaintiff respectfully requests leave to file a First

Amended Complaint.

                                               Plaintiff, by and through his counsel,

                                               /s/ William Most_________
                                               Law Office of William Most, L.L.C.
                                               William Most (La. Bar No. 36914)
                                               Amanda Hass (La. Bar No. 37718)
                                               David Lanser (La. Bar No. 37764)
                                               201 St. Charles Ave., Ste. 114 #101
                                               New Orleans, LA 70170
                                               Tel: (650) 465-5023


                                                  4
          Case 3:18-cv-00223-BAJ-RLB           Document 32-1         07/24/19 Page 5 of 5



                                               Email: williammost@gmail.com

                                               BIZER & DEREUS, LLC
                                               Garret S. DeReus (LA # 35105)
                                               gdereus@bizerlaw.com
                                               Andrew D. Bizer (LA # 30396)
                                               andrew@bizerlaw.com
                                               3319 St. Claude Ave.
                                               New Orleans, LA 70117
                                               T: 504-619-9999; F: 504-948-9996


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 24, 2019 the above entitled pleading was filed

electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be

sent to all parties who participate in electronic filing by operation of the court’s electronic filing

system.

                                                       /s/ William Most___________
                                                       William Most




                                                   5
